DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lawes (US 2011/0004209) in view of Yoon (US 5,665,100), Measamer (US 2007/0225754) and Garrison (US 2007/0043352).
Regarding claims 21-24, 26-34 and 36, Lawes discloses an electrosurgical forceps device with a housing (20, fig. 1A) and a movable assembly extending distally from the housing (the parts that allow 154 to be movable, fig. 4). Laws teaches that the actuation mechanism could either be associated with the same trigger responsible for moving the knife or an independent actuation element (paragraph [0076]). Neither of those mechanisms are the claimed actuation mechanism but this suggests that the particular movement mechanism is not of central importance. It also suggests that a person of ordinary skill in the art would recognize there are many ways to allow a user to “actuate” a “feature” or “assembly.” Yoon discloses a device which actually uses a biasing element with a movable bushing in two parts of the device (fig. 2, 53 with 56 and 100 with 94, the flanges being associated with bushings), the bushings being movable to move different parts of the device (compare figs. 2, 14 and 17). This suggests that a person of ordinary skill in the art would recognize that there are numerous mechanisms by which mechanical energy can be transmitted from a user’s hand to an end effector. Yoon does not disclose the cord, rotatable shaft, or gear assembly. Measamer discloses a forceps device with an actuation mechanism (figs. 10-11) which includes a cord (30) wrapped around a rotatable shaft (108, [0036]) which is connected to a first gear (110) which is in turn connected to a second gear (128) which itself is connected to a lever (18). The wrapping occurs when the cord is moved in a distal direction and unwrapping occurs when the cord is moved in a proximal direction (compare figs. 10 and 11). The two gears move in opposing directions (figs. 10-11). It is noted that while Measamer does not disclose a bushing and a spring, the lever is biased so that the cable is biased in the distal direction (via 124 and 126). It is further noted that Measamer also discloses these elements can be used to actuate a wide range of tools ([0024]) which also suggests that a person of ordinary skill in the art would recognize there are many ways to actuate an assembly of a medical device. It has been held that the combination of known elements according to known methods to yield predictable results of an obvious combination (MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to provide the device of Lawes with any commonly known mechanisms for mechanical actuation, including a spring-biased bushing, as taught by Yoon, which is moved by any commonly known movement mechanism, including the cord, shaft, gears and lever of Measamer, that would produce the predictable result of allowing a user to actuate a feature of the device. This modification is understood to include connecting the cord to the bushing in some manner that would be known to a person of ordinary skill in the art, including by attaching the end of one to the end of the other (e.g. the proximal end of the bushing to the distal end of the cord). The device of Lawes-Yoon-Measamer does not disclose the use of a latching mechanism to fix the bushing in a particular position. However, latching mechanisms for fixing elements in a given position are common in the art. Garrison, for example, discloses a latch mechanism (fig. 1) for fixing a spring-biased bushing (47 and 67) in a given position (via teeth as shown in fig. 2). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Lawes-Yoon-Measamer with a locking mechanism as taught by Garrison that would produce the predictable result of allowing a user to fix the instrument, including any movable parts, in a desired position.  

Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive for several reasons. 
First, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant (starting on page 7 of the arguments) recites the element names as Garrison uses them without considering the manner in which the breadth of the claim language encompasses those elements, and argues that a bodily incorporation of those elements would not result in the claimed invention. But Applicant’s non-functional version of the combination is not the only combination that would be within the level of ordinary skill in the art. Garrison indisputably has a locking mechanism which locks all the connected movable elements in place, including the elements that can be considered a bushing. All the claim requires is for the bushing to be locked in place, which would be accomplished even where the bushing is locked by its association with another movable element, and the combination of references does not require any structural element to be bodily incorporated from one reference into another.
Second, the argument is unpersuasive because the examiner is not relying on “common knowledge.” Instead, the examiner is relying on what a person of ordinary skill in the art would know based on the disclosure of Garrison and the other cited references (see 35 U.S.C. 103). As noted above, obviousness rejections are based both on the explicit disclosures of references and what a person of ordinary skill in the art would know about such technology. Using locking mechanisms in forceps devices is well within the level of ordinary skill in the art and the examiner maintains that such a person when considering the disclosures of the cited references would be motivated to allow any movable part of the device to be locked in a preferred position. This is the purpose of the breadth of the obviousness statement, that Garrison would suggest to a person of ordinary skill in the art that locking a movable element would be a beneficial, or at least predictable, modification. Applicant has not disclosed anything that would suggest locking a bushing, or any other movable part of the device, is critical to the function of the device or causes the device to function in an unpredictable manner.
Third, the argument is unpersuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Garrison was used because it reasonably discloses locking a bushing, even if that is through elements to which the bushing is attached. The closest relevant references are the ones preferably used in obviousness rejections. However, Garrison is not ultimately cited for the bushing, that element is disclosed in the other references. Instead, Garrison is cited to show that locking a movable element in place is known in the art and therefore also within the level of ordinary skill in the art. Applicant states that what is in the obviousness statement is not what is being claimed. But the point of the obviousness rejection is that a person of ordinary skill in the art would be motivated not only to arrive at Applicant’s claimed invention, because the claim language is broad and locking mechanisms are common, but any other generic configuration that would produce the predictable result of preventing unwanted movement (such a modification being within the level of ordinary skill in the art in view of the cited references). Restated, the rejection attempts to point out that it is not just the claim specifically that is obvious, but so is any combination of known parts according to known methods that yields predictable results (MPEP 2141(III)).
It is noted that one issue here may be the breadth of the claim language. Applicant states, for example, that “the latching mechanism of Garrison is clearly different from the latching mechanism as claimed” but aside from previous discussion about this limitation it would be much more accurate to say that the latching mechanism of Garrison is clearly different from the latching mechanism as disclosed. In fact, the claim language only requires that something that can be considered a “latching mechanism” is “configured to” prevent the bushing from moving. This could be accomplished by any element that interacts with the bushing directly or indirectly (as in Garrison). The general suggestion that locking mechanisms are beneficial, which would be all that is necessary to reject the claims as broadly as they are recited, can be shown by at least dozens of references which make statements that passingly mention that locking/latching mechanisms can be provided to movable elements if desired. If Applicant believes the “latching mechanism” to be a patentably distinction, claim language which captures the structure and not just the bare function should be considered. That is, language which clarifies what the latching mechanism is, not simply that the latching mechanism exists.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794